Citation Nr: 1208326	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  06-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for allergic rhinitis.

2.  Entitlement to an effective date earlier than June 18, 2004 for the award of service connection for allergic rhinitis.

3.  Entitlement to an effective date earlier than June 18, 2004 for the award of a 10 percent evaluation for service-connected left knee tendinitis/tendonosis, chondromalacia, and osteoarthritis.

4.  Entitlement to an effective date earlier than August 16, 2011, for the award of service connection for coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of February 2005 and July 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2012, the Veteran submitted additional evidence along with a waiver of initial consideration of the evidence by the agency of original jurisdiction.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).

In the November 2009 decision and remand issued by the Board, it had noted that the Veteran was possibly alleging clear and unmistakable error in a prior determination regarding the evaluation for the service-connected left knee disability.  It referred the issue to the RO.  See page 10.  As of the date of this remand, the RO or the Appeals Management Center (AMC) has not solicited a response from the Veteran as to whether or not he wants to claim clear and unmistakable error in a prior determination.  The Board refers this claim again to the RO/AMC for appropriate action.  

The issue of entitlement to an effective date earlier than August 16, 2011, for the award of service connection for coronary artery disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Allergic rhinitis is not manifested by complete nasal passage obstruction of one side, 50 percent nasal passage obstruction on both sides, or nasal polyps.

2.  In a May 1986 decision, the Board denied entitlement to service connection for allergic rhinitis.  That decision is final.

3.  The next time the Veteran submitted a claim for entitlement to service connection for allergic rhinitis was on June 18, 2004.

4.  There was no formal claim, informal claim, or written intent to file a claim for service connection for allergic rhinitis between May 1986 and June 18, 2004.

5.  In a December 1985 decision, the Board denied a compensable evaluation for chondromalacia of the left knee with history of fracture of the left tibia.  That decision is final.

6.  The claim for increase for the service-connected left knee disability was received on June 18, 2004.

7.  There was no formal claim, informal claim, or written intent to file a claim for increase of the left knee disability between December 1985 and June 18, 2004. 

8.  An increase in the service-connected left knee disability was not factually ascertainable within one year prior to the June 18, 2004, claim.



CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for allergic rhinitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6522 (2011).

2.  The criteria for an effective date earlier than June 18, 2004, for the award of service connection for allergic rhinitis have not been met.  38 U.S.C.A. §§ 5107, 5110, 7104(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2011).

3.  The criteria for an effective date earlier than June 18, 2004, for the award of a 10 percent evaluation for left knee tendinitis/tendonosis, chondromalacia, and osteoarthritis have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105(c) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.400, 4.130, Diagnostic Code 5024 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The duties to notify have been met.  As service connection for allergic rhinitis was granted in the rating decision on appeal with the RO assigning an initial rating and effective date, the notice requirements of 38 U.S.C.A. § 5103(a), have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The RO properly issued a statement of the case in November 2005 addressing the higher evaluation for allergic rhinitis and in July 2008 addressing the earlier effective date for the award of service connection for allergic rhinitis.  

As to the claim for entitlement to an earlier effective date for the award of the 10 percent evaluation for the left knee disability, this claim stems from a claim for increase, wherein the RO granted an increased evaluation from noncompensable to 10 percent in the rating decision on appeal.  In submitting the notice of disagreement, the Veteran stated that he disagreed with the effective date assigned.  He made no mention of the 10 percent evaluation, which the Board construes as the Veteran being satisfied with the 10 percent evaluation.  This conclusion is supported by the subsequent statements the Veteran submitted and the testimony he provided before the undersigned at the August 2009 Board hearing.  Stated differently, the Veteran has not indicated that he believes the left knee is more than 10 percent disabling.  The RO properly issued a statement of the case in November 2005 addressing the effective-date issue.

Regarding the duty to assist, VA has attempted to obtain VA treatment records and records held at a medical military facility.  The VA facility in San Antonio indicated that a search for records came up empty.  See February 2009 e-mail.  In a letter from the Department of the Air Force, it responded that there were no outpatient treatment records on file.  See August 2004 letter.  The Veteran has undergone multiple VA examinations throughout the appeal period.  Regarding the claims for earlier effective date, those kind of claims do not warrant a VA examination, as whether an earlier effective date is warranted is usually based upon evidence that is already in the claims file.  That is the case with both effective date claims.

The Veteran was provided with an informal conference with a Decision Review Officer in July 2008 and a personal hearing before the undersigned Veterans Law Judge in August 2009.  

In November 2009, the Board remanded the case for additional development and adjudicative action.  Specifically, it requested that the Veteran provide VA with information involving medical treatment he had received in connection with his claims, for VA to obtain any identified relevant evidence, provide the Veteran with a VA examination in connection with the claim for increase for allergic rhinitis and readjudicate the issues on appeal.  The Board finds that there has been substantial compliance with the Board's remand instructions.  The reasons for this determination follow.  

In April 2010, VA solicited from the Veteran the information pertaining to treatment he had received for the service-connected disabilities.  The Veteran responded that he had no additional evidence to submit.  See April 2010 response.  In May 2010, VA again attempted to obtain any VA treatment records and was informed that there are no VA treatment records pertaining to the Veteran.  See May 2010 printout.  

In August 2010, VA provided the Veteran with an examination to evaluate the severity of the allergic rhinitis.  The Board notes it had asked that the examiner be provided with the claims file and to indicate in the examination report that the claims file had been reviewed.  It is unclear whether the examiner was provided with the Veteran's claims file, as the examiner made no notation that the claims file had been reviewed.  Regardless, the Board finds that this failure does not change the Board's finding that there was substantial compliance with the remand instructions.  The purpose of the examination was to determine the current level of severity of the service-connected allergic rhinitis.  The August 2010 VA examination addresses the Veteran's report of symptoms and the clinical findings that the examiner found upon physical examination.  The examiner also addressed the effect the service-connected disability had on the Veteran's occupation.  Allergic rhinitis is not a unique disability where the examiner would need to review the medical history to have a true understanding of the disability involved.  Thus, the examiner did not need to review the claims file in order to provide accurate clinical findings pertaining to the disability.  For these reasons, the Board finds that it does not need to send the case back for the examiner to review the claims file and indicate such in the examination report.

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Increased Rating

The Veteran alleges that the service-connected allergic rhinitis warrants a compensable evaluation.  At the August 2009 Board hearing, he testified that he was taking several medications for his allergic rhinitis, which allowed him to breathe.  

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); see also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.   

In this case, the claim for increase follows the initial award of service connection for allergic rhinitis.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.   In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. 

All evidence must be evaluated in arriving at a decision regarding a higher rating. 38 C.F.R. §§ 4.2, 4.6.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim, or whether a preponderance of the evidence is against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The service-connected allergic rhinitis is evaluated under Diagnostic Code 6522.  A 10 percent rating is warranted when there are no nasal polyps but there is greater than 50 percent obstruction of nasal passages on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6522.  A 30 percent rating is warranted when polyps are present.  Id.  

When the schedule does not provide a zero percent evaluation for a Diagnostic Code, a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an initial compensable evaluation for allergic rhinitis.  The evidence of record, which includes both medical and lay, does not establish that the service-connected disability meets the criteria for either the 30 percent or 50 percent evaluation.  The Veteran has undergone three VA examinations and the examiners's clinical findings establish that the Veteran does not have total obstruction of one nasal passage or greater than 50 percent obstruction in both nasal passages.  For example, in December 2004, while the examiner noted that the nasal mucosal lining was red with clear discharge, he specifically found that there was no evidence of airway obstruction.  In March 2009, the examiner again found no signs of nasal obstruction.  Additionally, the examiner reported there were no nasal polyps present.  In August 2010, the examiner stated that the Veteran had no nasal obstruction in the left nostril and had 40 percent obstruction in the right nasal passage.  He also reported there were no nasal polyps present.  In the March 2009 and August 2010 VA examination reports, the examiner noted that the Veteran had a deviated septum, which was not due to trauma.  In the August 2010 VA examination report, the examiner pointed out that the 40 percent obstruction was the result of the deviated septum.

The Veteran has reported nasal obstruction, but he has not stated nor testified that he has total obstruction on one side, greater than 50 percent obstruction on both sides, or alleged that he has nasal polyps.  The preponderance of the evidence is against a finding that the Veteran's allergic rhinitis meets the criteria for either the 30 percent or the 50 percent evaluation.  Thus, the Veteran's claim for a compensable rating is denied. 

The Board is aware that in February 2012, the Veteran submitted a medical record wherein the examiner wrote the Veteran had been diagnosed with allergic rhinitis, which caused headaches, ear congestion, and nasal blockage.  The evaluation of allergic rhinitis is based upon nasal congestion and not headaches or ear congestion.  The Board does not find that this record changes the determination that an initial compensable evaluation is not warranted.

The issue of an extraschedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims (Court) has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case. The Veteran's signs and symptoms during the appeal period do not fit within the 30 percent or 50 percent evaluations.  In these circumstances, a noncompensable evaluation is assigned.  See 38 C.F.R. § 4.31.  There is no showing that the rating criteria are inadequate.  In the March 2009 examination report, the examiner has noted that the service-connected allergic rhinitis has not caused a significant effect on the Veteran's employment.  At the time of the August 2010 examination, the Veteran reported he had retired.  There is no evidence that the Veteran has been hospitalized for this disability during the appeal period.  In the absence of evidence of these factors, the Board concludes that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Accordingly, for all the reasons described above, an initial compensable evaluation is not warranted.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 5107(b); see Gilbert, 1 Vet. App. at 55.

III.  Earlier Effective Dates

The Veteran states that he warrants earlier effective dates for both the award of service connection for allergic rhinitis and the award of a 10 percent evaluation for the service-connected left knee disability.  As to the allergic rhinitis, he states that he was never informed of a VA examination back in 1986.  Because he has had allergic rhinitis since service, he believes the effective date should go back to his service discharge.  As to his left knee, the Veteran states that his left knee warranted a compensable evaluation back when service connection was granted in a August 1983 rating decision.  Thus, he states that the effective date should go back prior to 2004.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of both (1) an award based on a claim reopened after final adjudication and (2) a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a).  The implementing regulation clarifies this to mean that the effective date of service connection and compensation based on a reopened claim or a claim for increase will be, "[d]ate of receipt of claim or date entitlement arose, whichever is later."  38 C.F.R. § 3.400.

In a claim for increase, there is an exception to the above rule.  An effective date prior to the date of claim may be granted if it is ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. §§ 5110(b)(2); 38 C.F.R. §§ 3.400(o)(1) and (2) (2010); see Harper v. Brown, 10 Vet. App. 125, 126 (1997).

Under 38 C.F.R. § 3.155(a), the claimant or a representative of the claimant can file an informal claim by communicating an intent to apply for one or more VA benefits.  See also 38 C.F.R. § 3.1(p).  The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert, 1 Vet. App. 49.

A.  Service Connection

For background purposes, in an August 1983 rating decision, the RO denied service connection for seasonal allergies.  The Veteran appealed that decision.  In December 1985, the Board remanded the claim to provide the Veteran with a VA examination.  

A January 1986 VA Form 21-2507, Request for Physical Examination, shows that the Veteran was scheduled for an examination and failed to report.  

In a May 1986 decision, the Board denied the claim for service connection for allergic rhinitis.  It noted in the decision that it had remanded the claim to provide the Veteran with a VA examination and obtain a medical opinion as to the possible etiology.  It concluded that because of the Veteran's failure to report for the examination, it found that "the pertinent evidence of record is inadequate for a grant of the benefits."  See page 3.  The record shows that the decision was sent to the Veteran's address of record (which the Board notes is still the Veteran's address).  

The next time the Veteran sought service connection for allergic rhinitis was on June 18, 2004, when he submitted a claim through VA's website.  

The Board has reviewed all the evidence of record and finds that the preponderance of the evidence is against an effective date prior to June 18, 2004.  The reasons follow.

In a May 1986 decision, the Board denied the claim for service connection for allergic rhinitis.  That decision is final, and an effective date going back prior to May 1986 is legally precluded.  

The Veteran has alleged that he was never informed of the 1986 VA examination.  He points to the December 1985 Board remand in stating that he was informed that, "No further action is requested of the [V]eteran until he receives further notice."  See Board decision on page 6.  He is correct that such statement was made in the decision, and this shows that the Veteran received a copy of the December 1985 Board decision.  That decision also showed that the Board ordered the RO to provide the Veteran with an examination "to determine the nature and severity of any ear, nose and throat disorder, which is variously classified as allergic rhinitis, sinusitis, or seasonal allergy."  Thus, the Veteran was put on notice that he would be contacted regarding a VA examination.  

The VA Form 21-2507 shows the Veteran's address in the upper left-hand corner.  This would indicate that the VA facility that informed the Veteran of the time and place of the examination had the correct address.  Regardless, even if the Veteran possibly did not receive notice of the examination, the May 1986 Board decision informed him that he had failed to report to a VA examination.  The Board decision was mailed to the Veteran's address of record, and there is nothing in the claims file to indicate that the decision was returned as undeliverable.  Thus, the Veteran is presumed to have received the May 1986 decision.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA need only mail notice to the last address of record for the presumption of regularity to attach).  The Veteran's allegation that he did not receive a copy of the May 1986 Board decision is insufficient to rebut the presumption of regularity.  YT v. Brown, 9 Vet. App. 195, 199 (1996). 

The Board notes that neither the Veteran nor his representative has specifically alleged that the Board committed clear and unmistakable error in its May 1986 decision.  The Veteran is not prevented from making that allegation at a later date (although such allegation must be submitted directly to the Board, see 38 C.F.R. § 20.1400-20.1404 (2011)).

Following the May 1986 Board decision, the next time the Veteran submitted an application to reopen the claim for service connection for allergic rhinitis was on June 18, 2004.  Applying the law to the facts of this case, an effective date earlier than June 18, 2004, is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(r); Flash v. Brown, 8 Vet. App. 332, 340 (1995) ("when a claim to reopen is successful and the benefit sought is awarded upon readjudication, the effective date is the date of the claim to reopen."); Sears v. Principi, 16 Vet. App. 244, 248 (2002) ("The Court thus holds that the effective-date statute, 38 U.S.C.A. § 5110(a), is clear on its face with respect to granting an effective date for an award of VA periodic monetary benefits no earlier than the date that the claim for reopening was filed.").

The Board has thoroughly reviewed the evidence of record between May 1986 and June 2004 to see if the Veteran filed a formal claim, an informal claim, or expressed a written intent to file a claim for service connection for allergic rhinitis, but finds nothing in the record to support such a finding that a claim was made.  See 38 C.F.R. §§ 3.1(p), 3.155.  In fact, there is no document in the claims file from the Veteran (or a representative of the Veteran) between the 1986 Board decision and the June 18, 2004, claim.  Thus, there can be no argument that a written claim was filed between the May 1986 Board decision and the June 2004 informal claim.

For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than June 18, 2004, for the award of service connection for allergic rhinitis.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


B.  Increased Rating

For background purposes, service connection for chondromalacia, left knee, with history of fracture of left tibia, was granted in an August 1983 rating decision and assigned a noncompensable evaluation, effective August 1, 1983.  The Veteran appealed the evaluation assigned.  

In October 1984, the Board remanded the claim for VA to provide the Veteran with an examination.  That examination was performed in November 1984.  In a December 1985 decision, the Board denied an initial compensable evaluation for the left knee disability.  That decision is final.

The next time the Veteran sought an increased rating for the left knee was on June 18, 2004, when he submitted a claim through VA's website.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against an effective date earlier than June 18, 2004, for the award of the 10 percent evaluation.  The reasons follow.

In a December 1985 decision, the Board denied the claim for a compensable evaluation for the left knee disability.  That decision is final, and an effective date going back prior to December 1985 for the 10 percent evaluation is legally precluded.  

The next time the Veteran submitted a claim for increase was on June 18, 2004.  This is the current effective date for the 10 percent evaluation.  The Board has thoroughly reviewed the record to see if there was evidence dated within one year prior to the June 2004 claim for increase that established the Veteran's disability had worsened in that one-year period.  There are no facts upon which to establish a basis for an earlier effective date.  As noted above, there are no treatment records dated within the one-year period prior to the June 2004 claim.  There are no VA treatment records or military medical facility records to constitute an informal claim for increase.  See 38 C.F.R. § 3.157(b) ("Once a formal claim for ... compensation has been allowed," VA treatment records and records from a military medical facility "will be accepted as an informal claim for increased benefits.").  Thus, there is a lack of documented evidence between June 2003 and June 2004 regarding the severity of the left knee, and thus an effective date earlier than June 18, 2004, for the 10 percent evaluation is denied.  

The Veteran's statements and testimony have not established that the knee only recently worsened around the time of his June 2004 claim.  Rather, his statements and testimony allege that the knee has been 10 percent disabling since he was discharged from service.  Thus, his own statements and testimony cannot provide a basis to award an increased rating within that one-year period prior to the date of his claim.

For the reasons described above, the preponderance of the evidence is against the claim for entitlement to an effective date earlier than June 18, 2004, for the award of a 10 percent evaluation for the service-connected left knee disability.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule is not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to an initial compensable evaluation for allergic rhinitis is denied.

Entitlement to an effective date earlier than June 18, 2004 for an award of service connection for allergic rhinitis is denied.

Entitlement to an effective date earlier than June 18, 2004 for the award of a 10 percent evaluation for service-connected left knee tendinitis/tendonosis, chondromalacia, and osteoarthritis is denied.



REMAND

In an October 2011 rating decision, the RO granted service connection for coronary artery disease and assigned a 30 percent evaluation, effective August 16, 2011.  In November 2011, the Veteran submitted a notice of disagreement as to the effective date assigned.  As such, a statement of the case should be furnished on this issue.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC must issue a statement of the case addressing the claim of entitlement to an effective date earlier than August 16, 2011, for the award of service connection for coronary artery disease.  The Veteran is hereby informed that the Board may only exercise appellate jurisdiction over this matter if he perfects an appeal within one year of the issuance of the rating decision or within 60 days of the issuance of the statement of the case, whichever is later.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2011).

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


__________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


